Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 01/28/2021 in which claims 1-20 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5, 8, 9, 11, 13-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2020/0019784) in view of Jiang (US 2016/0283483).

As to claim 1, Sun teaches a system for automatedly ranking dermatological images, the system comprising an image analysis device, the image analysis device designed and configured to ([0068]-[0071], [0075]-[0080], [0090]-[0093], [0101]-[0106], [0117]-[0132], [0140]-[0149], [0151]-[0159], and [0223]-[0237]):

receive a plurality of images of a skin surface ([0068]-[0071], [0075]-[0080], [0090]-[0093], [0101]-[0106], [0117]-[0132], [0140]-[0149], [0151]-[0159], and [0223]-[0237]);



determine a degree of quality of depiction of the anatomical feature in each image of the plurality of images ([0068]-[0071], [0075]-[0080], [0090]-[0093], [0101]-[0106], [0117]-[0132], [0140]-[0149], [0151]-[0159], and [0223]-[0237]).

Sun does not explicitly teach ranking the plurality images according to degree of quality of depiction of the anatomical feature in each image.

However, Sun does teach wherein the computing devices 103 may also use the aggregate scores to determine images 130 that are aesthetically similar to one another. For example, computing devices 103 may organize images 130 based on aesthetic similarities and may create folders for images 130 having similar aesthetic qualities or aggregate scores. As should be appreciated, the aggregate score for images 130 may otherwise be used for many different applications, such as, for example, video summarization, ranking images in an album, ranking frames in a video, etc. ([0106]). In addition, Jiang teaches ranking a plurality images according to degree of quality of depiction of features in each image ([0026]-[0028], [0098]-[0100], [0112], [0116], [0122], [0126], and [0167]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sun’s system with Jiang’s system to show ranking the plurality images according to degree of quality of depiction of the anatomical feature in each image in order to allow high-ranking, quality images to be found from a set of images. For example, the hierarchical data structure can allow a system to determine a group of selected images at a higher level (e.g., larger) time scale based on groups of images from a lower level (e.g., smaller) time scale in the data structure. This can provide processing savings since a smaller number of images can be examined and ranked. The use of a ranking data structure can provide greater time diversity in ranked images selected from a set of images, thus 

As to claim 11, the apparatus of claim 1 comprises all the elements and performs all the steps of the method of claim 11. Therefore, claim 11 is rejected similarly as claim 1.

As to claims 3 and 13, Sun further teaches wherein the plurality of images further comprises a burst of images of an area of skin ([0068]-[0071], [0075]-[0080], [0090]-[0093], [0101]-[0106], [0117]-[0132], [0140]-[0149], [0151]-[0159], and [0223]-[0237]).

As to claims 4 and 14, Sun further teaches wherein the image analysis device is further configured to receive the plurality of images by: generating a first image capture parameter; transmitting a command to a camera to take at least a first image of the plurality of digital images with the first image capture parameter; generating a second image capture parameter; transmitting a command to the camera to take at least a second image of the plurality of digital images with the second image capture parameter; and receiving, from the camera, the at least a first image and the at least second image ([0068]-[0071], [0075]-[0080], [0090]-[0093], [0101]-[0106], [0117]-[0132], [0140]-[0149], [0151]-[0159], and [0223]-[0237]).

As to claims 5 and 15, Sun further teaches wherein the anatomical feature of interest depicted in each image of the plurality of images is identical to the anatomical feature of interest depicted in each other image of the plurality of images ([0068]-[0071], [0075]-[0080], [0090]-[0093], [0101]-[0106], [0117]-[0132], [0140]-[0149], [0151]-[0159], and [0223]-[0237]).

As to claims 8 and 18, Sun further teaches wherein the machine-learning process includes a machine-learning process classifying the plurality of images to a category of anatomical feature ([0068]-

As to claims 9 and 19, Sun further teaches wherein the image analysis device is further configured to determine the degree of quality of depiction by determining a degree of blurriness of each image ([0068]-[0071], [0075]-[0080], [0090]-[0093], [0101]-[0106], [0117]-[0132], [0140]-[0149], [0151]-[0159], and [0223]-[0237]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Jiang and further in view of Bialynicka (US 2018/0196587).

As to claims 2 and 12, the combination of Sun and Jiang does not teach wherein each image of the plurality of images has at least an image capture parameter differing from an image capture parameter of each other image of the plurality of images.

However, Bialynicka teaches wherein each image of the plurality of images has at least an image capture parameter differing from an image capture parameter of each other image of the plurality of images ([0053], [0061], [0093], [0104], [0105], [0150], [0209], and [0283]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sun’s system and Jiang’s system with Bialynicka’s system in order to provide mobile image capture devices that continuously capture imagery while providing additional advanced features in a resource-efficient manner (Bialynicka; [0012]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Jiang and further in view of Youssef (US 2017/0330264).

As to claims 6 and 16, the combination of Sun and Jiang does not teach wherein the image analysis device is further configured to detect the anatomical feature of interest by: detecting a plurality of anatomical features; ranking the plurality of anatomical features by severity; and selecting a highest-ranking anatomical feature of the plurality of anatomical features.

However, Youssef teaches detecting the anatomical feature of interest by: detecting a plurality of anatomical features; ranking the plurality of anatomical features by severity; and selecting a highest-ranking anatomical feature of the plurality of anatomical features ([0011]-[0014], [0050]-[0053], [0062]-[0064], [0071], and [0091]-[0096]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sun’s system and Jiang’s system with Youssef’s system in order to provide methods, apparatuses and systems using deep learning technology (e.g. convolutional neural networks) for visual recognition and classification to process the images and associated profile data with the images, which outperform the conventional image processing and machine learning algorithms described in the above mentioned references (Youssef; [0016]).

Claims 6 and 16 are further rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Jiang and further in view of Ma (US 2017/0188841).

As to claims 6 and 16, the combination of Sun and Jiang does not teach wherein the image analysis device is further configured to detect the anatomical feature of interest by: detecting a plurality of anatomical features; ranking the plurality of anatomical features by severity; and selecting a highest-ranking anatomical feature of the plurality of anatomical features.

However, Ma teaches detecting the anatomical feature of interest by: detecting a plurality of anatomical features; ranking the plurality of anatomical features by severity; and selecting a highest-ranking anatomical feature of the plurality of anatomical features ([0039] and [0100]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sun’s system and Jiang’s system with Ma’s system in order to provide a new and useful system and method for detecting inflammation in a foot in the field of foot care (Ma; [0002]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Jiang and further in view of Moon (US 8,027,521).

As to claims 7 and 17, the combination of Sun and Jiang does not teach wherein: the machine-learning process includes a machine-learning process using demographically linked training data; and the image analysis device is further configured to match the plurality of images to the demographically linked training data.

However, Moon teaches wherein: the machine-learning process includes a machine-learning process using demographically linked training data; and the image analysis device is further configured to match the plurality of images to the demographically linked training data (cols. 7-13).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sun’s system and Jiang’s system with Moon’s system in order to provide a method and system for a face-based automatic gender recognition system that utilizes localized facial and non-facial image features of humans (Moon; col. 7).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Jiang and further in view of Lu (US 2019/0147305).

As to claims 10 and 20, the combination of Sun and Jiang does not teach wherein the image analysis device is further configured to determine the degree of quality of depiction by determining a degree of focus at a portion of each image containing the anatomical feature of interest.

However, Lu teaches that, when generating and training a face-quality classification neural network, the context-aware image selection system 400 can use training images comprising faces with a label as low quality or high quality. In one or more embodiments, low quality faces are faces that have motion blur, are out of focus, have bad illumination or exposure, faces that are occluded (i.e., covered or not entirely in the image), faces with one or more eyes closed, faces with low contrast or that are hazy, faces with heavy image compression, faces with an undesired expression, or ugly faces ([0095]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sun’s system and Jiang’s system with Lu’s system to show wherein the image analysis device is further configured to determine the degree of quality of depiction by determining a degree of focus at a portion of each image containing the anatomical feature of interest in order to provide systems, methods, and computer readable media that automatically select a high-quality burst mode image using context-aware image selection techniques. In particular, the systems, methods, and computer readable media employ intelligent techniques that identify, rate, and select images in a context aware manner. For example, the systems, methods, and computer readable media rate images using multiple different context-specific scoring algorithms. The systems, methods, and computer readable media then combine the multiple context-specific scores in an intelligent manner to generate a multi-context aware rating. The systems, methods, and computer readable media then use the multi-context aware rating for each bust mode image to automatically select a top-rated image. In this manner, the disclosed systems, methods, and computer readable media intelligently and automatically select a high-quality burst mode image, thereby, eliminating the need for users to manually select images, and the time and effect associated therewith (Lu; [0008]).

Response to Arguments

Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.



In the above citations, Sun clearly mentions an image of a skin surface as such when it is disclosed in [0122] of determining a skin color of a person portrayed in an image to identify a race of the person. Sun further discloses receiving an image of a face and/or a mouth of a person (see [0118]-[0122]). Sun also mentions a region of interest that includes a skin segment (see [0179]-[0182]). Additionally, in the above citations, Sun clearly mentions a machine-learning process such as region-based convolutional neural networks (R-CNN) ([0092]-[0094] and [0118]-[0123]).

In addition, Examiner maintains that Sun does teach wherein the computing devices 103 may also use the aggregate scores to determine images 130 that are aesthetically similar to one another. For example, computing devices 103 may organize images 130 based on aesthetic similarities and may create folders for images 130 having similar aesthetic qualities or aggregate scores. As should be appreciated, the aggregate score for images 130 may otherwise be used for many different applications, such as, for example, video summarization, ranking images in an album, ranking frames in a video, etc. ([0106]).

In addition, Jiang teaches ranking a plurality images according to degree of quality of depiction of features in each image ([0026]-[0028], [0098]-[0100], [0112], [0116], [0122], [0126], and [0167]). In the above citations, there are disclosed features that allow high-ranking, quality images to be found from a set of images. Various features allow very large collections of images to be examined and the highest quality and most interesting images made readily available for display to the user at various display time scales and other requested parameters (see [0028]). Some implementations can use a ranking data 

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sun’s system with Jiang’s system to show ranking the plurality images according to degree of quality of depiction of the anatomical feature in each image in order to allow high-ranking, quality images to be found from a set of images. For example, the hierarchical data structure can allow a system to determine a group of selected images at a higher level (e.g., larger) time scale based on groups of images from a lower level (e.g., smaller) time scale in the data structure. This can provide processing savings since a smaller number of images can be examined and ranked. The use of a ranking data structure can provide greater time diversity in ranked images selected from a set of images, thus providing images for users that may have more content variety. The hierarchical data structure provides efficient determination of high-ranking selected images at desired time scales. This may allow a device with relatively low computational resources to efficiently find and/or rank images for display and other processing without significant time and processing requirements. The hierarchical data structure can organize a set of images over various time ranges and based on events determined from the images, and images can be accessed based on any requested time period. Maintenance and updates to the 

With regards to claims 10 and 20, Examiner maintains that Lu teaches that, when generating and training a face-quality classification neural network, the context-aware image selection system 400 can In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

As stated above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sun’s system and Jiang’s system with Lu’s system to show wherein the image analysis device is further configured to determine the degree of quality of depiction by determining a degree of focus at a portion of each image containing the anatomical feature of interest in order to provide systems, methods, and computer readable media that automatically select a high-quality burst mode image using context-aware image selection techniques. In particular, the systems, methods, and 

In view of the above reasons, Examiner maintains all rejections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482